Citation Nr: 0334088	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  00-21 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, including compensation under 38 U.S.C.A. § 
1151 for disease or injury due to or aggravated by 
hospitalization or medical or surgical treatment provided by 
the Department of Veterans Affairs in 1988, 1989 and 1990.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from August 1940 to July 1945, 
from November 1946 to December 1953, and from January 1954 to 
December 1962.  He died in March 1999, and the appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.  

In October 2003, the Board denied the appellant's motion for 
reconsideration of an August 1984 decision of the Board.  The 
appellant had charged that the decision should be vacated 
because the Board failed to address a reasonably raised claim 
for unemployability due to service-connected disabilities.  
The Board's October 2003 denial of that motion noted that 
even assuming that there was an unadjudicated claim pending 
in 1984, VA was not required to include an evaluation of 
certain reasonably raised claims until judicial holdings 
required such evaluation many years later.  However, the 
appellant was informed that she was free to raise these 
arguments in her current DIC claim.  


REMAND

The appellant contends that the RO made a mistake by denying 
entitlement to service connection for the cause of the 
veteran's death and in denying DIC based on entitlement of 
the veteran to a total disability rating for a continuous 
period of at least 10 years prior to death.  He died of 
respiratory cancer, due to metastatic liver and peritoneal 
cavity cancer, due to colon cancer, primary site, according 
to his death certificate.  She asserts several theories in 
support of her claims.  She urges that although a total 
disability rating based on unemployability due to service 
connected disabilities (TDIU) had been in effect since 
November 1991, he was actually totally disabled due to 
service-connected disabilities for a full 10 years prior to 
his death in March 1999.  She argues that the medical 
evidence shows that he was totally disabled for the full 10 
years.  Additionally, she urges that the VA committed 
malpractice by not discovering the veteran's cancer 
resurgence when he was treated at the El Paso VA medical 
center from 1988 through 1990 for gastrointestinal 
complaints.  She contends VA should have detected the cancer 
because he had a history of colon cancer dating from the 
1970's, and his complaints were related to the same body 
system.  Finally, she contends that the failure to assign an 
effective date earlier than 1991 for the veteran's TDIU award 
in a June 1993 rating decision was an error, and she argues 
that there was an unadjudicated claim pending at that time 
which had never been addressed.  Thus, she urges that service 
connection for the cause of death, and benefits under 
38 U.S.C.A. § 1318, should be granted.

During his lifetime, the veteran established service 
connection for traumatic arthritis of the lumbar spine, with 
sciatica and a history of fracture, rated at 40 percent, 
traumatic arthritis, right knee, rated at 30 percent, 
traumatic arthritis, left knee, rated at 20 percent, 
bilateral hearing loss, rated at 10 percent, and malaria, 
appendectomy scar, and hemorrhoids, each rated 
noncompensable.  The combined schedular evaluation was 70 
percent from November 1991, with TDIU also in effect from 
November 1991.  Prior to November 1991, a 60 percent rating 
had been in effect since June 1978.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The Board notes that the appellant has advanced the theory 
that the veteran's treatment at a VA facility from 1988 to 
1990 hastened his death and was a causal factor in his death.  
Such a claim involves 38 U.S.C.A. § 1151.  The statutory 
criteria applicable to claims for benefits under the 
provisions of 38 U.S.C.A. § 1151, underwent a significant 
revision effective October 1, 1997, for claims filed on or 
after that date.  Here, this claim was filed in 1999; thus, 
this claim must be decided under the current, post-October 1, 
1997, version of 38 U.S.C.A. § 1151. The provisions of 38 
U.S.C.A. § 1151 (West 2002) provide, in pertinent part, that:

 (a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service- connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and - (1) the 
disability or death was caused by hospital care, 
medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was-- (A) carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable;

38 U.S.C.A. § 1151 (West Supp. 2002).

Thus, under the current law, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of additional disability from VA hospitalization, or 
medical or surgical treatment, the results of which were not 
reasonably foreseeable.  See Boeck v. Brown, 6 Vet. App. 14, 
16-17 (1993), Ross v. Derwinski, 3 Vet. App. 141, 144 (1992).  
In the alternative, it must be shown that there is additional 
disability due to VA treatment that was careless, negligent, 
or otherwise administered in some degree of error as set 
forth above.

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.

The VA general counsel has recently held that under the 
provisions of 38 U.S.C.A. § 1151 applicable to claims filed 
prior to October 1, 1997, benefits may be paid for disability 
or death attributable to VA's failure to diagnose and/or 
treat a preexisting condition when VA provides treatment or 
an examination.  Disability or death due to a preexisting 
condition may be viewed as occurring "as a result of" the 
VA treatment or examination only if a physician exercising 
the degree of skill and care ordinarily required of the 
medical profession reasonably should have diagnosed the 
condition and rendered treatment which probably would have 
avoided the resulting disability or death.  See VAOPGCPREC 5-
2001.  Unlike the case herein, the case that was the subject 
of that opinion was filed prior to October 1, 1997.  The RO 
should address the appellant's contentions in this regard.  

The appellant urges the VA medical treatment the veteran 
received leading up to the diagnosis of colon cancer in April 
1990 resulted in his death because his cancer was allowed to 
progress unchecked for too long a period of time.  
Considering the circumstances of this case, the Board finds 
that a medical opinion on this issue would be helpful.  

As an alternative to establishing service connection for the 
cause of the veteran's death, a surviving spouse may 
establish entitlement to DIC in the same manner as if the 
veteran's death were service connected where it is shown that 
the veteran's death was not caused by his own willful 
misconduct and he was in receipt (or but for receipt of 
military retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability rated totally disabling if: (1) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of discharge or release 
from active service for a period of not less than five years 
immediately preceding death; or (3) the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated as totally disabling for a 
period of not less than one year immediately preceding death. 
38 U.S.C.A. § 1318.

There have been significant changes in the law and 
regulations applicable to the appellant's claim during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The law is applicable to the appellant's claim.  The 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, and 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. §§ 5102 and 5103.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Second, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that although some notice has been given to 
the appellant, because of the change in the law brought about 
by the VCAA and the Quartuccio decision interpreting that 
law, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law and implementing regulations.  

The Board also notes that the implementing regulation 
pertaining to claims for DIC under 38 U.S.C.A. § 1318 was 
revised during the course of this appeal.  The prior version 
of § 3.22 had stated that DIC benefits would be provided when 
a veteran "was in receipt of or for any reason . . . was not 
in receipt of but would have been entitled to receive 
compensation at the time of death."  38 C.F.R. § 3.22(a)(2) 
(1999) (emphases added).  The revised regulation replaced 
this broad permissive statement with seven enumerated 
exceptions, including providing for the reopening of claims 
only on grounds of CUE.  38 C.F.R. § 3.22 (2003).  The 
revised 38 C.F.R. § 3.22 limited the circumstances under 
which a veteran's survivor may claim entitlement to DIC 
benefits by defining the "entitled to receive" language as 
follows:

"entitled to receive" means that at the 
time of death, the veteran had service-
connected disability rated totally 
disabling by VA but was not receiving 
compensation because: (1) VA was paying 
the compensation to the veteran's 
dependents; (2) VA was withholding the 
compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the 
veteran; (3) The veteran had applied for 
compensation but had not received total 
disability compensation due solely to 
clear and unmistakable error in a VA 
decision concerning the issue of service 
connection, disability evaluation, or 
effective date; (4) The veteran had not 
waived retired or retirement pay in order 
to receive compensation; (5) VA was 
withholding payments under the provisions 
of 10 U.S.C. 1174(h)(2); (6) VA was 
withholding payments because the 
veteran's whereabouts was unknown, but 
the veteran was otherwise entitled to 
continued payments based on a total 
service-connected disability rating; or 
(7) VA was withholding payments under 38 
U.S.C. 5308 but determines that benefits 
were payable under 38 U.S.C. 5309. 38 
C.F.R. § 3.22(b) (2000).

The January 2000 revision of sections 3.22 were not 
"substantive" changes.  Rather, the changes made to these 
sections were part of an "interpretive rule" reflecting the 
Secretary's conclusion that VA has never been authorized, or 
had the authority, under section 1318 to award DIC benefits 
where the veteran merely had hypothetical, as opposed to 
actual, entitlement to compensation.  See 65 Fed. Reg. 3388-
3392 (Jan. 21, 2000).  The appellant and her representative 
must be afforded an opportunity to argue the merits of her 
case for service connection for the cause of the veteran's 
death, as well as for 1318 benefits under these revised 
regulations.  

The notice given to the appellant in January 2003 reflects 
the standard for service connection for a cause of death 
claim, but not a claim under 38 U.S.C.A. § 1318.  Further, 
she was not informed as to what she would need to succeed in 
her claim for compensation under 38 U.S.C.A. § 1151.  

Moreover, in light of the appellant's claim under 38 U.S.C.A. 
§ 1151 that the VA treatment and failure to diagnose and 
treat hastened the veteran's death, a medical opinion on this 
issue could be helpful.  This should be accomplished in 
remand.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The case should be reviewed by an 
appropriate physician who can answer the 
following:  was the veteran's death 
caused by hospital care furnished the 
veteran by VA in the time period from 
1988 to 1990 prior to the discovery of 
colon cancer in April 1990, and was the 
proximate cause of death carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the Department in 
furnishing the hospital care, or was it 
an event not reasonably foreseeable?  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  VCAA notice obligations must 
be satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  The required 
notice to the appellant should include a 
statement as to the information and 
evidence necessary to substantiate the 
claim and should indicate which portion 
of any such information or evidence is to 
be provided by the claimant and which 
portion, if any, the VA will attempt to 
obtain on behalf of the claimant.

3.  Thereafter, the RO should 
readjudicate the appellant's claims, 
including the 38 U.S.C.A. § 1318 claim 
under the revised version of 38 C.F.R. § 
3.22.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the appellant's claim.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



